Title: Spencer Roane to Thomas Jefferson, 22 August 1818
From: Roane, Spencer
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond, August 22d 1818.
          
          On my arrival at this place, a few days ago, I found your favour of 28th June. The postmaster here had not sent it to Hanover, where I usually reside in the spring & Summer.—I am much flattered by the terms of your invitation, and should certainly have called on you had that letter been duly received. As it was, I shd have given myself that pleasure, had not my departure been delayed ’till the last Hour.
          I am glad to find that our  selection of a site is generally approved, below the ridge, and that great confidence is reposed in the Commissioners, as to the plan. I have no Doubt but our report will be ratified. Much however yet remains to be done: and you who have done so much for us, will find your further exertions necessary, in this Cause on which the best interests of our Country so mainly depend. No person will co-operate more ardently than myself, in giving to those exertions their Complete Effect.
          With the greatest Esteem and respect, I am, Dear sir,
          
            yr obt st
             Spencer Roane
          
        